

116 S2203 RS: Brand USA Extension Act
U.S. Senate
2020-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 568116th CONGRESS2d SessionS. 2203[Report No. 116–275]IN THE SENATE OF THE UNITED STATESJuly 23, 2019Mr. Blunt (for himself, Ms. Klobuchar, Mr. Gardner, Ms. Cortez Masto, Mr. Sullivan, Mr. Graham, Ms. Rosen, Mr. Bennet, Mr. Cassidy, Mrs. Feinstein, Ms. Hassan, Mr. King, Mrs. Shaheen, Ms. Sinema, Mrs. Blackburn, Mr. Boozman, Mrs. Capito, Mr. Kaine, Mr. Jones, Ms. Warren, Mr. Wyden, Mr. Cardin, Mr. Tester, Mr. Udall, Mrs. Gillibrand, Mr. Perdue, Mr. Young, Ms. Baldwin, Ms. Hirono, Ms. Smith, Mr. Hoeven, Mr. Menendez, Mr. Merkley, Mr. Peters, Mr. Schatz, Mr. Thune, Mr. Wicker, Mr. Scott of South Carolina, Mr. Roberts, Mr. Warner, Mrs. Fischer, Mr. Coons, Mr. Van Hollen, Mr. Casey, Mr. Blumenthal, Mr. Manchin, and Mr. Carper) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationOctober 1, 2020Reported by Mr. Wicker, with amendmentsOmit the part struck through and insert the part printed in italicA BILLTo extend the transfer of Electronic Travel Authorization System fees from the Travel Promotion Fund to the Corporation for Travel Promotion (Brand USA) through fiscal year 2027, and for other purposes.1.Short titleThis Act may be cited as the Brand USA Extension Act.2.The Corporation for Travel PromotionSubsection (b) of the Travel Promotion Act of 2009 (22 U.S.C. 2131(b)) is amended—(1)in paragraph (2)(A)—(A)in clause (ii), by inserting or foodservice after restaurant;(B)in clause (v), by inserting , such as outdoor recreation or theme parks before the semicolon at the end; and(C)in clause (viii), by inserting commercial or private before passenger air sector;(2)in paragraph (5)(A)—(A)in clause (iii), by inserting speaking conventions, sales missions, after trade shows,;(B)in clause (iv), by striking and at the end;(C)in clause (v), by striking the period at the end and inserting ; and; and(D)by adding at the end the following:(vi)to promote tourism to the United States through digital media, online platforms, and other appropriate medium.; and(3)in paragraph (7)(C), by striking 3 days and inserting 5 days.3.Accountability measuresSubsection (c) of the Travel Promotion Act of 2009 (22 U.S.C. 2131(c)) is amended—(1)in paragraph (2), by striking $500,000 and inserting $450,000; and(2)in paragraph (3)—(A)by redesignating subparagraph (I) as subparagraph (K);(B)in subparagraph (H)(iii), by striking and at the end; and(C)by inserting after subparagraph (H)(iii) the following:(I)a list of countries the Corporation identifies as emerging markets for tourism to the United States;(J)a description of the efforts the Corporation has made to promote tourism to rural areas of the United States; and.4.Extension of funding for Brand USASubsection (d) of the Travel Promotion Act of 2009 (22 U.S.C. 2131(d)) is amended—(1)in paragraph (2)(B), by striking 2020 and inserting 2027; and(2)in paragraph (3)(B)(ii), by striking 70 percent and inserting 50 percent; and (2)(3) in paragraph (4)(B), by striking 2020 and inserting 2027.5.Performance planNot later than 90 days after the date of the enactment of this Act, the Corporation for Travel Promotion shall make the performance metrics established pursuant to subsection (f)(1)(A) of the Travel Promotion Act of 2009 (22 U.S.C. 2131(f)(1)(A)) publicly available on the website of the Corporation.6.Electronic system for travel authorization fee increaseSection 217(h)(3)(B)(i)(I) of the Immigration and Nationality Act (8 U.S.C. 1187(h)(3)(B)(i)(I)) is amended by striking $10 and inserting $17.October 1, 2020Reported with amendments